Citation Nr: 1431048	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  12-35 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1952 to January 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation.

On the Veteran's substantive appeal, he elected to appear at a Board hearing before a Veterans Law Judge by live videoconference.  A hearing was scheduled for May 9, 2014, but the Veteran did not appear.  As he has not provided any reason for his failure to appear, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is not manifested by a level of hearing acuity necessary for a compensable rating.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding VA's duty to assist, the Veteran's private treatment records and a letter from his private audiologist are associated with his claims file.  The Veteran has not identified any relevant, available treatment records that have not been obtained.

In January 2013, the Veteran was afforded a hearing before a decision review officer (DRO) at the RO in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the DRO noted the basis of the prior determination and sought to identify any development that might help substantiate the claim.  For example, she asked the Veteran if his hearing loss had worsened since his last, December 2011 VA examination, and when he answered in the affirmative, she agreed to schedule him for an updated VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Analysis

The Veteran contends that he is entitled to a compensable rating for his service-connected bilateral hearing loss.

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

In cases for which the evaluation of hearing loss is at issue, ratings range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2013).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is
55 decibels or more.  In that situation, the rating specialist will determine the roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher roman numeral.  When only one ear is service connected, the nonservice-connected ear is given Level I hearing loss.  38 C.F.R. § 4.86(b) (2013). 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86.  38 C.F.R. § 4.85(c).

The Board notes that the Veteran underwent a private audiological evaluation in August 2008, which included puretone thresholds results in decibels, but the report did not make clear whether or not the examination was conducted using Maryland CNC guidelines, as required by 38 C.F.R. § 4.85(a).  Since the private report does not include the necessary findings to appropriately evaluate the Veteran's hearing loss according to the Rating Schedule, the report is inadequate for VA rating purposes and is assigned no probative value. 

In a September 2009 letter, the Veteran's private audiologist, Dr. M.B., stated that the Veteran had high frequency nerve-damaged hearing loss.  He stated that, while age was a factor, the type of hearing loss due to age alone would not be this severe. 

In June 2011, the Veteran's daughter submitted a letter stating that the Veteran's diminished hearing was quite noticeable and seemed to have deteriorated recently. 

At a VA audiology examination in December 2011, puretone thresholds, in decibels, were as follows:	


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
45
65
65
95
68
80
LEFT
25
65
70
85
61
94

Puretone threshold averages were 68 for the right ear and 61 for the left ear.  Speech recognition scores were 80 percent in the right ear and 94 percent in the left ear.  These findings correspond to Level IV hearing in the right ear and Level II hearing in the left ear.  Such results support the assignment of a 0 percent disability rating under 38 C.F.R. § 4.85, Tables VI and VII.

In the Veteran's August 2012 notice of disagreement, he reported that he needed to wear hearing aids and that he could not hold conversations without them.  He stated that he continually needed to ask people to repeat themselves, which made discussions difficult.  He reported that he needed to turn up the TV and radio too high for others' comfort, and that he had spent considerable money on state-of-the-art hearing aids from a private provider and still was unable to hear much better.  In his December 2012 substantive appeal, he reported that when he removed his hearing aids he could not hear anything, or could hear very little if the volume was loud.  During the Veteran's DRO hearing, he testified that he was unable to hear his preacher at church, even when the voice was amplified by speakers.  He also stated that when there was background noise in social situations, he had difficulty holding conversations because he could not hear everything the other person was saying.  He also stated that he needed to look at the other person's face to be able to understand any of what they were saying.  He indicated that, as a result of his hearing disability, he had become socially isolated.      

In January 2013, the Veteran was afforded an additional VA audiology examination.  Audiometric testing revealed the following: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
45
65
65
90
66
76
LEFT
30
65
70
85
62
94

Puretone threshold averages were 66 for the right ear and 62 for the left ear.  Speech recognition scores were 76 percent in the right ear and 94 percent in the left ear.  These findings correspond to Level IV hearing in the right ear and Level II hearing in the left ear.  The results support the assignment of a 0 percent disability rating under 38 C.F.R. § 4.85, Tables VI and VII.

Taking into account the evidence set out above, including the lay statements from the Veteran and his daughter, the Board finds that the preponderance of the evidence weighs against the assignment of a compensable disability rating for bilateral hearing loss at any time during the pendency of the Veteran's appeal.  The VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a), and are highly probative.  In this regard, audiometric findings in December 2011 and January 2013, when applied to the above-cited rating criteria, show no more than a combination of level II and level IV hearing loss.  Such results support the assignment of a 0 percent disability rating under 38 C.F.R. § 4.85, Tables VI and VII. 

The evidence of record fails to demonstrate that a higher disability rating is warranted for the Veteran's service-connected bilateral hearing loss, as the application of the rating schedule to the test results clearly demonstrates that a noncompensable rating is appropriate.  In addition, the Board observes that the Veteran does not meet the criteria for an exceptional pattern of hearing impairment in either ear as contemplated by 38 C.F.R. § 4.86.  Based on the results of the audiological evaluations discussed above, and in the absence of any additional medical evidence showing a more severe hearing disability, a compensable evaluation is not warranted. 

As the schedular criteria for a higher rating were not met at any point during the course of the appeal, staged ratings are not warranted.  See Fenderson, 12 Vet. App. 119 (1999).  

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R.
§ 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 
22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's bilateral hearing loss is productive of decreased hearing acuity and this manifestation is encompassed by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected bilateral hearing loss.  Moreover, the record does not contain evidence demonstrating that the Veteran's hearing loss has caused marked interference with employment or frequent periods of hospitalization.  As a result, referral for consideration of an extraschedular rating is not warranted.

The Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's bilateral hearing loss, the issue of entitlement to a TDIU is not raised.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, supra; Gilbert v. Derwinski, supra.


ORDER

A compensable rating for bilateral hearing loss is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


